                      Case 8:18-mj-02526-TMD Document 7-8 Filed 10/05/18 Page 1 of 5
       Case 2:18-mj-02484-DUTY *SEALED* Document 7 Filed 09/18/18 Page 1 of 5 Page ID
                                          #:24
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                MINUTES - RULE 5/20 HEARING / DETENTION HEARING

Case No. 18 MJ 2484                                         CourtSmart CS 9/18/18           Date: September IS, 2018

Present: The Honorable PATRICK J 'ALSH                                                              , U.S. Magistrate Judge
           Isabel Martinez                               David Chao                                         N/A
               Deport' Clerk                       Assistant US. Attorney                             Inierpretcr / Language



 USA v. LISSA MEL                                             Attorney Present for Defendant:
                                                                                      Andre Townsend

 En Present           Custody 0 Bond I I Not present          Cif Present U CJA 0 Retd Si DEPD U Not present

I. PROCEEDINGS: 0 IDENTITY HEARING 0 REMOVAL HEARING 0 PRELIMINARY HEARING
                               RE POSSIBLE RULE 20 0 ARRIVAL OF PROCESS
                               FURTHER PROCEEDINGS RE
    Process      0 received         0 not received
    Witness(es) CST 0 Exhibits Marked                0 See separate list.
El  Court  orders that exhibits  be returned to the respective counsel party of record. El See receipt for Release of Exhibits to
    Counsel.
El Court finds defendant 0 to be the person 0 not to be the person charged in the 0 Indictment 0 Information
    Complaint.
    Court finds 0 probable cause 0 no probable cause to believe that the offense so charged has been committed and that
    the defendant has committed it.
    IT IS ORDERED that the defendant return to the originating district and proceedings be terminated in this district.
ID Defendant executed Waiver of Rights.              0 Process received.    0 Process not received,
    Court ORDERS defendant Held to Answer to                                 District of
    Bond to transfer, if bail is posted. Defendant ordered to report on or before
    Final commitment and warrant of removal to issue directing the U.S. Marshal to return the defendant to the district of
    origin. Date issued:                                     By:
    0 Final commitment and warrant of removal are ordered stayed until
    Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. Distric Court. Central District ,
    at 0 Los Angeles 0 Riverside 0 Santa Ana.
    PROCEEDINGS: DETENTION HEARING
bir Government's request for detention is: 0 GRANTED                  DENIED 0 WITHDRAWN                    0 CONTINUED
El Counsel stipulation to bail.
    Court finds presumption under 18 USC 3142e                     has not been rebutted.
    Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
    Court finds presumption under 18 USC 3142e                      has been rebutted.
Et Court sets bail at: $ 275,000.00                          Eir SEE ATTACHED COPY OF CR-01 BOND FORM FOR
    CONDITIONS OF RELEASE.
    Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary
    detention.
    Witnesses CST        0 Exhibits Marked        0 See separate list.
    Court orders that exhibits be returned to the respective counsel party of record. 0 See Receipt for Release of Exhibits
    to Counsel. 0 Release Order Issued - Release No.:
    Court orders case continued to                                  at              0 am. 0 p.m. for
    before judge                                                    in courtroom
En Other: Parties have until 9-25-18 to file an appeal of the bond. MINUTES AND TRANSCRIPT ORDERED UNDER SEAL.



                                                                                                                    :30
                                                                                           Deputy Clerk Initials 1M

  50 5t5;10)                            MINUTES - RULE 5/20 HEARING / DETENTION HEARING
                        Case 8:18-mj-02526-TMD Document 7-8 Filed 10/05/18 Page 2 of 5
             Case 2:18-m -02484-DUTY *SEALED* Document 7 Filed 09/18/18 Page 2 of 5 Page ID
                                               #:25



      4
                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA


  Case Name: United States of America v                5,5-ct      h er                                 Case No. t Sikg: 0-(471

                                                 Mileiendant 0 Material Witness

  Violation of Title and Section:
                                     0 Summons 0 Out of District Li Under Seal                        0 Modified Date:
                                                                                                                                                              1
 Check only one of the five numbered boxes below           s one bond is to be replaced by another):

 rir Persona Recognizance Signature Only)                  (c).       tdavit of Surety With Justification         Release No.
                                                                   (Form CC 3) Signed by:
  2. 0 Unsecured A pearan           Bond
    ' $ -                                                                                                                  Releaseto Pretrial ONLY
  3.P                                                                                                                   IRelease to Probation ONLY
                                       0                                                                                II Forthwith Release
     (a). 0 Cash Deposit (Amount or 96) (Form c8-7)                             thPull Deeding of Property:

                Affidavit of Surety Without                          1,7
                                                                   'I!'     _SS. )          • 0
                Justification (Form CR-4) Signed by:
                                                                                                                        Li All(Except
                                                                                                                                 Conditions of Bond
                                                                                                                                      Clearing-Warrants
                                                                                                                            Condition) Must be Met
                                                                                                                            and Posted by:
                                                                   D-
                               414I                                                                           _
                        V      tin
                                                                                                                     fl    Third-Party Custody
                                                         . n Collateral Bond in the Amount of (Cash
                                                             or Negotiable Securities):
                                                                                                                           Affidavit (Form CR-31)

                                                               $                                                               ii Fixed by Co rt
                                                        8. 0 Corporate Surety Bond in the Amount of:                                   /
                                                              $                                                             (Judge / Clerk'sInitials)
                                                                                                        „                          1                 A
                                                       PRECONDITIONS TO RELEASE
  0 The government has requested a Nebbia hearing under 18 U.S.C. § 3142(g)(4).
  0 The Court has ordered a Nebbia hearing under § 3142 (g)(4).                                     kith 1AO          -141,
  El The Nebbia hearing is set for                                         at              El a.m. D    ,4_92 1( A
                                                                                                        p.m.                                        tey

                                                   ADDITIONAL CONDITIONS OF RELEASE                       by, v) ind-IVP Pa.
In act ' 16. to the C9..L CONDITIONS of RELEASE, the following conditions of release are imposed upon you:
 _j Submit to        Pretrial Services Agency (PSA) supervision as directed by PSA; 0 Probation (USPO) supervision as directed by USPO.
          .1"     (The agency indicated above, PSA or USPO, will be referred to below as "Supervising Agency.")

            tier all passports and travel documents to Supervising Agency no later than                                                    , sign a Declaration

    re Passport and Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendency
    of this,case.                                                                                     r                   of
- ravel is restricted to           b C.r 41            14 ts(4-14t                                '
                                                                                                  un_ess p         mission is granted by Supervising

          ncy to travel to a specific other location. Court permission is requiredi international travel.
             as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
          -gain or actively seek employment and provide proof to Supervising Agency.         E Empl                            r
                                                                                                             ent to be appro d by Supervising Agency.
                                                                                   76_                                  it,k
                                                                             A. ency.
   Maintain or begin an educational program and provide proof to Supervising A.
                                                                                        efendan
                                                                                                           7t
                                                                                                     itials:-
                                                                                                                    ,
                                                                                                                                                  19 !(7
                                                                                                                                                      ,
                      Case 8:18-mj-02526-TMD Document 7-8 Filed 10/05/18 Page 3 of 5
          Case 2:18-mj-02484-DUTY *SEALED* Document 7 Filed 09/18/18 Page 3 of 5 Page ID
                                             #:2
 Case Name: United Slates of America v.              SS'el                                       Case No   be ii4T
                                            Ial5efendant           Material Witness
tfrfAvoid all contact, directly or indirectly (including by any electronic means), with any person who is a lcnown victim
      witness in the subject investigation or prosecution, El including but not limited to
                                                           ;D except
IYAvoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
      of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

0 Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. 0 In order to determine compliance,
      you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
0 Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
      own legal or true name without prior permission from Supervising Agency. 0 In order to determine compliance, you agree
      to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

K     Do not engage in telemarketing.
Nitho not sell, transfer, or give away any asset valued at          DV 0                      or more without notifying and obtaining

      permission from the Court, except
El Do not engage in tax preparation for others.
D Do not use alcohol.

fl   Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
      requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
      Supervising Agency.
D Do not use or possess illegal drugs or state-authorized marijuana 0 In order to determine compliance, you agree to
      submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
D Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
      designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
      prescribed by a medical doctor.
0 Submit to: fl drug and/or         alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
      You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
     Participate in residential 9 drug and/or 0 alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
     of 'treatment based upon your ability to pay as determined by Supervising Agency. 9 Release to PSA only 9 Release to USPO only
     Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
      Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
     /Participate in the Lo tion Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
      Agency, which     will or Elwin not include a location monitoring bracelet, You must pay all or part of the costs of the program based
      upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
      [ 1 Location monitoring only- no residential restrictions;


        lou are rep4ted to your res
      lWi                                     every day:

                                              1.   D p.m. to 9 0 C)         El
                                                                             a.m. 0 p.m.
               0 as directed by Supervising Agency;
                            -or-
                                                                                efendant's Initials:Aid                     46710
                Case 8:18-mj-02526-TMD Document 7-8 Filed 10/05/18 Page 4 of 5
         Case 2:18-mj-02484-DUTY *SEALED* Document 7 Filed 09/18/18 Page 4 of 5 Page ID
                                            #:27
    Case Name: United States of America v.            1 S‘S4         Pe                                     Case No.   IS     tiL. c      tag
                                                 eDefendant E Material Witness

      lj You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                    , all of which must be preapproved by Supervising Agency;
         "Release to PSA only          Release to USPO only
       You are placed in the third-party custody (Form CR-31) of
    D Clear outstanding 0 Warrants or fl DMV and traffic violations and provide proof to Supervising A                      within     days
        of release from custody.
       Do not possess or have access to, in the home, the workplace, or any other location, any device that offers Internet access except
        as approved by Supervising Agency.           In order to determine compliance, you agree to submit to a search of your person
        and/or property by Supervising Agency in conjunction with the U.S. Marshal.
   0 Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
        the age of 18 except in the presence of a parent or legal guardian of the minor.
       Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
        under the age of 18.
   [11 Do not he employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
        facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
   [3 Do not view or possess child pornography or child erotica. El In order to determine compliance, you agree to submit to a search
        of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
        Marshal.
       Other conditions:




                                              GENERAL CONDITIONS OF RELEASE

I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to which! may be removed or to which the case may be transferred.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so that I may be reached at all times.

I will riot commit a federal, state, or local crime during the period of release.

I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may he
subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C. § I4135a.
                                                                                                                   / /QV
                                                                                                                   t(3,0
                                                                                „..frerCidant's Initials:     z
                   Case 8:18-mj-02526-TMD Document 7-8 Filed 10/05/18 Page 5 of 5
        Case 2:18-mj-02484-DUTY *SEALED* Document 7 Filed 09/18/18 Page 5 of 5 Page ID
                                           #: 8
  Case Name: United States of America v.           L15A                         1                      Case No
                                                215efendant            Material Witness


                                  ACKNOWLEDGMENT OF DEFENDANT/MATER IA1, WITNESS

 As a condition of my release on this bond, pursuant to Title 18 of the United States Code, I have read or have had interpreted to me
 and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
 all conditions of release imposed on me and to be bound by the provisions of local.Criminal Rule 46-6.

 Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) whichwill
 continue in full force and effect until such time as dilly exonerated.

 I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
 release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
 fine.

   further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
 maybe forfeited to the United States of America. If said forfeiture is not set aside, judgment may be summarily entered in this
 Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Erecutio» of the
 judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
 United States, and any cash or real or personal property or the collateral previously posted in connection with this bond may be
 forfeited,




           ids/(t                                                                                                    rr(-)711Wd7

  ate                                   Signaturro befendanti Material Witness                          Telephone Number


   --"-N24 74/71.7-
City and State (DO NOT INCLUDE ZIP CODE)



    Check if interpreter is used: I have interpreted into the                                                    language this entire font
    and have been told by the defendant that he or she understands all of it.



Interpreter's Signature                                                                               Date



Approved:
                          United States District fudge / Magistrate Judge                             Date

If cash deposited: Receipt #                                 for $


(This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                                      4,5#
                                                                                                      r    /r(7.
                                                                                          Initials:              4 C           /4i
